6 N.J. 81 (1950)
77 A.2d 315
SAMUEL MARSH, JEROME MARSH AND IRVING MARSH, TRADING AS S. MARSH & SON, PLAINTIFFS-APPELLANTS,
v.
AMERICAN LOCKER COMPANY, INC., A CORPORATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued December 11, 1950.
Decided December 18, 1950.
Mr. Charles Handler argued the cause for the appellants.
Mr. John E. Selser argued the cause for the respondent (Messrs. Selser & Shenier, attorneys).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Jacobs in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.